Upon a motion for a rehearing counsel for the respondents contended, inter alia, that the notice of sale of lands is not a return to a writ. The rule which makes the officer liable for a false return depends upon that which makes his return conclusive, and one supplements the other. The return is conclusive only in cases where an action for false return will lie. Gyfford v. Woodgate, 11 East, 299; Freeman on Executions, sec. 365, and cases cited. A return must be in writing. Shover v. Funk, 5 Watts & S. 457; Purrington v. Loring, 7 Mass. 388; Wilson v. Loring, id. 392. It must be signed by the sheriff. Sheppard v. Hill's Adm'r, 5 Ark. 308; Bennett v. Vinyard, 34 Mo. 216; Stevens v. Bachelder, 28 Me. 218; Watson v. Bondurant, 21 Wall. 123. It is no return until it is filed in court. State v. Melton, 8 Mo. 417; Nelson v. Cook, 19 Ill. 440; Welsh v. Joy, 13 Pick. 477; Freeman on Executions, secs. 363-4; Herman on Executions, sec. 323, notes 3-6. It must be on or attached to the writ. Dickson v. Peppers, 7 Ired. Law, 429. No return of vany officer is conclusive upon a party in a proceeding to have the execution recalled or the judgment sat*122isfied or to quash or contradict a return. And no statement of the officer, even if made upon or attached to a writ and signed by the officer, is conclusive upon anybody while the execution remains in the hands of the officer, before its return into court, and while the officer is at liberty to change it. The alternative execution in this case is analogous to the execution on a judgment against principal and surety as provided by statute in some states, under which the sheriff is to collect from the principal if he can, and if he cannot then from the property of the surety. In such cases if the principal ha's property, but the sheriff determines that he has not and levies on the property of "the surety, the latter may.by motion compel the release of the levy by showing that the, principal has sufficient property available for the satisfaction of the writ. Moss v. Agricultural Bank, 4 Smedes & M. 726; Doe v. Pritchard, 11 id. 327; Hyman v. Seaman; 33 Miss. 185. It is also analogous to the ordinary writs requiring the officer to levy on personal property first. In such cases the determination of the officer that the debtor has no personal property is not conclusive, but upon motion his levy upon real estate may be vacated by showing that there is sufficient personal property. Freeman on Executions, sec. 279; Pitts v. Magie, 24 Ill. 610; Bryan v. Bridge, 6 Tex. 137; Herman on Executions, sec. 169.
The motion was denied May 15, 1886, and the following opinion was filed:
, OktoN, J.
The court can see no good reason for a reconsideration of the decision, and have therefore overruled the motion for a rehearing. It has been suggested, however, that perhaps the decision as to the conclusiveness of the statement in the notice of sale by the sheriff, that “ a return of said personal property [described in the writ] cannot be had,” ought to be limited to the proceeding on the motion *123or rule, to show cause. One object of the motion was to have the execution recalled. The condition of things, and what had been done under the execution when the motion was made, were directly involved in it. The sheriff had levied on the lands of the plaintiff to make the value of such unreturned property, and had published notice of sale. In this notice is his official statement, as the reason and ground of such levy, that a return of said property could not be had. That notice was of record and evidence on the motion. The plaintiff sought to show that a return of said property could have leen had, and that, therefore, 'there was no ground or necessity for such levy by the sheriff. This would be contradictory to his official statement in writing and of record, which was held equivalent to his return of such fact on the execution as his justification for the levy. It was held that on this motion this statement or return of the sheriff was conclusive of such fact, and could not be contradicted in this collateral manner. It was not intended to decide that such statement could never be changed or amended in a proper proceeding. The decision was based upon what appeared upon the motion, and is limited to the motion. It ivas suggested, perhaps, that if that statement or return was false, the remedy was against the sheriff for a false return, but it was not intended to limit the plaintiff to that remedy. If the legal effect of such return can be avoided in any other way, that way is open to the plaintiff, notwithstanding the decision of the motion. But so far as the.motion is concerned, it must be held conclusive, as stated in the opinion: - ,,